Case 2:18-cr-00162-JLR Document 168-4 Filed 10/28/19 Page 1 of 4
                                        Page i of 4




                  IN     THE   UNITED    STATES     DISTRICT     COURT
                        WESTERN     DISTRICT      OF WASHINGTON
                                       AT    SEATTLE
UNITED    STATES      OF AMERICA,


                                Plaintiff,            No.   CR18-1 62JLR
vs.


HANY VELETANLIC


                               Defendant (s) .



              EXCERPT      OF VERBATIM REPORT          OF   TELEPHONE    CALL
                               (FROM   TAPED     PROCEEDINGS)



Audio    file    name:       Exhibit     5



Date    and    time   of    call:      Unknown



Participants:           Hany Veletanlic          and Unidentified        Speaker



Produced for Assistant United States Attorneys                          Thomas Woods
and Matthew Diggs




(Transcribed by:           Adrienne Kuehl)




                       CATHERINE H.     VERNON   & ASSOCIATES,   LLC




                                                                                       000112
     Case 2:18-cr-00162-JLR Document 168-4 Filed 10/28/19 Page 2 of 4
                                                         Page 2 of 4



             (BEGIN EXCERPT AT                      3:28)


            MR.     VELETANLIC:                    Hey,    I    have       a    question.


             UNIDENTIFIED             SPEAKER:                 Yeah.


            MR.     VELETANLIC:                    Are    you       able       to,          uh       --    my very          dear


     friend,      are        you    able       to    figure          out       --       I    don’t          know       the


     address.           I    know how          to    get       there.           Are          you          able    to    pull       up


     his    address?           I    know       it’s       not       under       his          name.           It’s       in


     probably       some       company.


             UNIDENTIFIED             SPEAKER:                 Um,    I    can          try          and    figure          it


10   out,    yeah.


11          MR.     VELETA_NLIC:                   Yeah.        I    know where                      it’s    at,       too.


12   You    know,       it’s       right       on water.


13           UNIDENTIFIED             SPEAKER:                 Well,       there                      there’s          --


14   there’s      multiple           --    multiple             places,             though,                you    know.


15          MR.     VELETA_NLIC:                   Yeah.


16           UNIDENTIFIED             SPEAKER:                 But    yeah,             I mean,             I’ll       --    just


17   from what          you    said,       I       can probably                figure                it    out.


18          MR.     VELETA_NLIC:                   Okay.        Okay.           I       --       I    could       --    I    could


19   use    it.     I       could use          a    bunch       of    those             addresses.


2o           UNIDENTIFIED             SPEAKER:                 Okay.


21          MR.     VELETANLIC:                    Yeah,       if    you       can,          please          let       me    know.


22   It’s    just       I’m doing          a       research project                         here.


23           UNIDENTIFIED             SPEAKER:                 Yeah,       yeah.


24          MR.     VELETANLIC:                    Yeah,       it’s       for       a       book.


25           (END       EXCERPT AT             4:24)
                               CATHERINE M.              VERNON & ASSOCIATES,                         LLC




                                                                                                                                        000113
     Case 2:18-cr-00162-JLR Document 168-4 Filed 10/28/19 Page 3 of 4
                                     Page 3 of 4




             (BEGIN EXCERPT AT 9:15)

             HR. VELETANLIC:   But listen, hey, try and -- try and

     get me -- try and get me those addresses.           And I really

     mean that.     Really, really, really --

             UNIDENTIFIED SPEAKER:      Okay.

             MR. VELETANLIC:   -- mean that.       And, uh, it’s -- it’s

     the address       it’s     it’s       you know where it’s at on

     water?

i0           UNIDENTIFIED SPEAKER:      Yeah, yeah.

ii           MR. VELETANLIC:   So -- so yeah.       I can explain it to

12   you.     And then -- and then let me know once you have ~em.

13   And we’ll go from there.

14           UNIDENTIFIED SPEAKER:      Okay.

15           MR. VELETANLIC:   It’s kind of important.        But, uh,

16   yeah.

17           (END EXCERPT AT 9:45)

18

19

2o

21

22

23

24

25
                      CATHERINE M. VERNON & ASSOCIATES, LLC
Case 2:18-cr-00162-JLR Document 168-4 Filed 10/28/19 Page 4 of 4
                             Page 4 of 4



                      CERTIFICATE

STATE OF WASHINGTON )
                       )   SS.
County of PIERCE       )

     I, the undersigned, do hereby certify:

     That the foregoing Audio Transcription of the above

was transcribed under my direction; that the transcript is

a full, true and complete transcript of the proceedings,

including all questions, objections, motions and

exceptions; except for those portions shown as Inaudible,

if any;

     That I am not a relative, employee, attorney or

counsel of any party to this action or relative or employee

of any such attorney or counsel, and that I am not

financially interested in the said action or the outcome

thereof;   That I am herewith delivering the same to AUSAs

Thomas Woods and Matthew Diggs for filing.

     IN WITNESS WHEREOF, this 18th Day of June, 2019.



                 /s/ Adrienne Kuehl
                 Adrienne Kuehl, Residing
                 At Tacoma, Washington.




                CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                   000115
